Citation Nr: 1413270	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  11-04 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey


THE ISSUE

Entitlement to an initial compensable rating for pseudofolliculitis.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel

INTRODUCTION

The Veteran (appellant) served on active duty from March 1974 to March 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the RO in Newark, New Jersey, which, in pertinent part, granted service connection and assigned an initial noncompensable rating for pseudofolliculitis.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to insure a total review of the evidence.  Additional relevant evidence was associated with the Veteran's Virtual VA electronic file after certification of the appeal to the Board.  As the Board must remand, the RO will have the opportunity to review this evidence in association with this claim in the first instance.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2013).  

The Veteran testified before the undersigned at a September 2011 Board hearing at the RO.  A transcript has been associated with the file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Board regrets the delay, but must remand this case for additional development.

The Veteran's pseudofolliculitis barbae has been assigned a noncompensable disability evaluation as analogous to dermatitis or eczema under Diagnostic Code 7806.  38 C.F.R. § 4.118 (2013).  The disability was evaluated at a June 2010 VA examination.  The report indicates that the Veteran had hyperpigmentation in the skin around the Veteran's beard.  This finding raises the possibility of a rating under Diagnostic Code 7800, for disfigurement of the head, face, or neck.  Id.  Hyperpigmentation of the skin may warrant a compensable rating if the area exceeds six square inches.  Id.  The June 2010 VA examination report does not provide an estimate of the size of the hyperpigmented area.  The Veteran also testified before the undersigned that he had scarring due to past pseudofollculitis.  Abnormal skin texture or indurated and inflexible skin in areas exceeding six square inches may also warrant compensable ratings.  The June 2010 VA examination report did not mention scarring.  The Board remands for a new VA examination which includes the relevant findings for the characteristics of disfigurement.  38 C.F.R. § 3.326(a) (2013).  To ensure a complete record on appeal, the Board also remands for a complete evaluation of the scars reported during the September 2011 Board hearing. 

The Veteran also testified in September 2011 that he sought additional treatment for his pseudofolliculitis through VA in approximately six months previously.  The Veteran's Virtual VA file contains a January 2011 VA dermatology consultation note from the East Orange, New Jersey, VA Medical Center (MC).  This appears to be the episode of care to which the Veteran referred.  To ensure a complete record on appeal, the Board remands to obtain any outstanding VA treatment records pertinent to pseudofolliculitis.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records pertinent to pseudofolliculitis from the East Orange, New Jersey, VAMC and any other VA facilities identified by the Veteran.  All attempts to obtain these records should be documented in the claims file.

2.  Schedule the Veteran for a VA skin examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted. 

In particular, the examiner must address whether any of the eight characteristics of disfigurement of the head, face, or neck, are shown.  38 C.F.R. § 4.118, Diagnostic Code 7800.  To this end, the examiner must address whether there is:

(a) a scar 5 or more inches (13 or more cm) in length;

(b) a scar at least one-quarter inch (0.6 cm) wide at widest part;

(c) Surface contour of scar elevated or depressed on palpation; 

(d) Scar adherent to underlying tissue;

(e) Skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.);

(f) Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.);

(g) Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); or

(h) Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

The examiner must also indicate whether there is either visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features. 

The examiner should also describe the total area of the Veteran's body that is affected by his pseudofolliculitis.  In providing this description, the examiner should state (1) the percent of the entire body affected, and (2) the percent of the exposed areas (i.e., the face and neck) that are affected. 

The examiner should also indicate whether the Veteran's pseudofolliculitis scars are superficial (not associated with underlying soft tissue damage), deep (associated with underlying soft tissue damage), cause limitation of motion, are unstable (has frequent loss of covering of skin over the scar), and/or are painful on examination.  The examiner should also indicate whether any of the scars cause any limitation of the affected part. 

Additionally, the examiner should indicate whether systemic therapy, such as corticosteroids or other immunosuppressive drugs were required during the last 12-month period, and, if so, whether this therapy was (1) constant or near-constant, (2) required for a total duration of 6 weeks or more, but not constantly, during the last 12-month period, (3) or required for a duration of less than 6 weeks during the past 12-month period. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Then, the RO should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



